IN THE COURT OF APPEALS OF IOWA

                                     No. 20-0784
                               Filed October 21, 2020


IN THE INTEREST OF E.W.,
Minor Child,

S.S., Mother,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Susan Cox, District

Associate Judge.



      A mother appeals the termination of her parental rights to her child.

AFFIRMED.



      Adam Hanson of Law Office of Adam Hanson, Des Moines, for appellant

mother.

      Thomas J. Miller, Attorney General, and Toby J. Gordon, Assistant Attorney

General, for appellee State.

      ConGarry D. Williams of Juvenile Public Defender, Des Moines, attorney

and guardian ad litem for minor child.



      Considered by Tabor, P.J., and Mullins and Greer, JJ.
                                           2


MULLINS, Judge.

       A mother appeals the termination of her parental rights to her child.1 The

mother argues that the district court erred in terminating her parental rights

pursuant to Iowa Code section 232.116(1)(h) (2020) because (1) the State failed

to prove by clear and convincing evidence the child could not be returned to her

care and (2) options other than termination were not explored.             We review

terminations of parental rights de novo. In re L.T., 924 N.W.2d 521, 526 (Iowa

2019). “Our primary concern is the best interests of the child.” In re J.E., 723

N.W.2d 793, 798 (Iowa 2006).

       We deem the mother’s arguments waived for failure to cite to legal authority

pursuant to Iowa Rules of Appellate Procedure 6.201(1)(d), .903(2)(g)(3), and

.1401-Form 5.2     Rule 6.1401-Form 5 specifically directs the brief to “include

supporting legal authority for each issue raised, including authority contrary to [the]

case, if known.” The brief references only the section cited for termination. We

affirm the juvenile court.

       AFFIRMED.




1 The father’s parental rights were also terminated. He does not appeal.
2 Even if legal authority had been cited, we would affirm the district court. The
mother’s initial argument focuses on her allegedly stable housing and employment.
However, our review of the record reveals the mother’s history of housing
instability, including frequent relocations to live with relatives in Maryland resulting
in extended periods of no contact with the child, and admitted financial instability.
The mother also insisted her family in Maryland would create a safe and stable
home for the child. However, the Iowa Department of Human Services caseworker
assigned to this family testified at the termination trial that the maternal aunt in
Maryland had not provided all the information necessary to complete the home
study. We agree with the district court that termination of parental rights is in this
child’s best interests.